           Case 2:20-cv-01129-GMN-EJY Document 14 Filed 11/13/20 Page 1 of 4



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
 3   Nevada Bar No. 14131
     LATISHA ROBINSON, ESQ.
 4   Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
 5   504 South Ninth Street
     Las Vegas, Nevada 89101
 6   P: (702) 938-1510
 7   E: rphillips@psalaw.net
        mwessel@psalaw.net
 8      lrobinson@psalaw.net

 9   Attorneys for Defendant
     Walmart Inc.
10

11                                  UNITED STATES DISTRICT COURT

12                                           DISTRICT OF NEVADA

13    KATHRYN KELLY, an individual                           Case No.: 2:20-cv-01129-GMN-EJY
14                           Plaintiff,                      STIPULATION AND [PROPOSED]
      v.                                                     ORDER TO EXTEND DISCOVERY
15                                                           DEADLINES
      WALMART INC.; DOES I-X, and ROE
16    CORPORATIONS I-X, inclusive;                           [SECOND REQUEST]
17                           Defendant(s).
18

19           Plaintiff KATHRYN KELLY (hereinafter “Plaintiff”) and Defendant WALMART INC.
20   (hereinafter “Defendant” or “Walmart”), by and through their respective counsel of record, do hereby
21   stipulate to extend the remaining deadlines in the current scheduling order and discovery plan in this
22   matter for a period of forty-five (45) days for the reasons explained herein.
23           Pursuant to Local Rule 6-1(b), the parties hereby aver that this is the second such discovery
24   extension requested in this matter.
25   ///
26   ///
27   ///
28   ///


                                                       -1-
           Case 2:20-cv-01129-GMN-EJY Document 14 Filed 11/13/20 Page 2 of 4



 1                                   DISCOVERY COMPLETED TO DATE
 2         •   The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

 3             26(a) disclosures;

 4         •   Defendant has served written discovery to Plaintiff and Plaintiff has submitted timely responses;

 5         •   Plaintiff has served upon Defendant written discovery and Defendant has submitted timely

 6             responses;

 7         •   The parties have filed all required documents pursuant to ECF 2 to date;

 8         •   Plaintiff has provided provider specific authorizations;

 9         •   Defendant’s responses to Plaintiff’s written discovery;

10         •   Deposition of Plaintiff;

11         •   Plaintiff to notice Defendant’s 30(b)(6) deposition.

12    DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

13             Discovery to be completed includes:

14         •   Depositions of Plaintiff’s treating physicians;

15         •   Depositions of fact witnesses;

16         •   Disclosure of experts by both parties;

17         •   Depositions of expert witnesses and rebuttal expert witnesses; and

18         •   Plaintiff deposition of Defendant’s 30(b)(6) deponent.

19   The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension. The

20   parties agree that, pending this Court’s approval, extension of remaining discovery deadlines is

21   appropriate, as the Plaintiff’s deposition was re-scheduled, and Defendant’s 30(b)6 Deponent is not

22   available until early January 2021. Defendant is also awaiting subpoenaed Plaintiff’s medical records.

23   These medical records are required to retain an expert and to provide a complete report, so the matter is

24   decided on the merits. Accordingly, the parties have agreed to a 45-day discovery extension.

25             The parties have acted in good faith to request this extension and have no intent, nor reason, to

26   delay the resolution of this matter.

27   ///

28   ///


                                                        -2-
           Case 2:20-cv-01129-GMN-EJY Document 14 Filed 11/13/20 Page 3 of 4



 1                           [PROPOSED] NEW DISCOVERY DEADLINES
 2           Expert Disclosure Deadline:

 3                  Currently: December 1, 2020

 4                  Proposed: January 15, 2021

 5           Rebuttal Expert Disclosure Deadline:

 6                  Currently: December 31, 2020

 7                  Proposed: February 15, 2021

 8           Discovery Cut-Off Date:

 9                  Currently: January 30, 2021

10                  Proposed: March 16, 2021

11           Dispositive Motion Deadline:

12                  Currently: March 1, 2021

13                  Proposed: April 15, 2021

14           Proposed Joint Pre-Trial Deadline:

15                  Currently: March 29, 2021

16                  Proposed: May 13, 2021

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    -3-
         Case 2:20-cv-01129-GMN-EJY Document 14 Filed 11/13/20 Page 4 of 4



 1
            If this extension is granted, all anticipated additional discovery should be concluded within the
 2
     stipulated extended deadline. The parties aver that this request for extension of discovery deadlines is
 3
     made by the parties in good faith and not for the purpose of delay.
 4

 5   DATED this 13th day of November, 2020.               DATED this 13th day of November, 2020.
 6
     GINA CORENA & ASSOCIATES                             PHILLIPS, SPALLAS & ANGSTADT LLC
 7
     /s/ Manha Pourshaban                                 /s/ Latisha Robinson
 8   __________________________________                   ____________________________________
     GINA M. CORENA, ESQ.                                 ROBERT K. PHILLIPS, ESQ.
 9   Nevada Bar No. 10330                                 Nevada Bar No. 11441
10   MAHNA POURSHABAN, ESQ.                               MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 13743                                 Nevada Bar No. 14131
11   300 S. Fourth Street, Suite 1250                     LATISHA ROBINSON, ESQ.
     Las Vegas, NV 89101                                  Nevada Bar No. 15314
12                                                        504 South Ninth Street
     Attorneys for Plaintiff                              Las Vegas, NV 89101
13
     Kathryn Kelly
14                                                        Attorneys for Defendant
                                                          Walmart Inc.
15

16          IT IS SO ORDERED:

17                                         _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
18

19                                         November 13, 2020
                                  DATED:____________________________
20

21

22

23

24

25

26
27

28


                                                    -4-
